      4:20-cr-03062-JMG-CRZ Doc # 79 Filed: 06/30/21 Page 1 of 2 - Page ID # 298




                                     U.S. DISTRICT COURT
                                    DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,                        )              Case No. 4:20 CR 3062
                                                  )
          Plaintiff,                              )
                                                  )
 v.                                               )    MOTION FOR DEPARTURE AND/OR
                                                  )      VARIANCE AND DEFENDANT’S
 ZHIJUN XIA,                                      )      WRITTEN STATEMENT OF HIS
                                                  )     POSITION RESPECTING EACH OF
          Defendant.                              )    THE UNRESOLVED OBJECTIONS TO
                                                  )       THE PRESENTENCE REPORT
                                                  )
                                                  )



         COMES NOW the Defendant, by and through his attorney Steve Lefler, and, even though

the undersigned does not think it is necessary given the pending plea agreement with the

government, moves the Court for a departure and/or variance from the guidelines, which position

will be set forth more fully in his brief.

         The Defendant specifically objects to and will address paragraphs 27, 36, 37, and 47;

paragraph 38; paragraph 41, 43, and 48; paragraphs 75-77; 80, and 95-97, again which will be

developed in the accompanying brief.




                                                      ZHIJUN XIA, Defendant

                                                      By; /s/ Steve Lefler               _
                                                      Steve Lefler #15434
                                                      Matthew Burns, #25437
                                                      1213 JONES St.
                                                      Omaha, Nebraska 68102
                                                      (402) 342 4433
                                                      Attorneys for Defendant
  4:20-cr-03062-JMG-CRZ Doc # 79 Filed: 06/30/21 Page 2 of 2 - Page ID # 299




                               CERTIFICATE OF SERVICE
       The undersigned hereby certifies that a true and correct copy of the above and foregoing
was forwarded to the parties by way of First Class Mail, E-mail and/or Electronic Service on
JUNE 30, 2021.




                                                        /s/ Steve Lefler
                                                            Steve Lefler
